Simon, J.
This is a suit for damages based upon the allegations that, in August, 1841, the defendant, without the plaintiff’s consent, and without any reasonable cause, obstructed the door of the plaintiff’s ^ouse for more than a month, by causing a quantity of casks and barrels to be heaped in front of said door, close to the threshhold thereof; that, in September following, the defendant committed a violent assault and battery upon the plaintiff, by which the latter was severely wounded; and that subsequently, said defendant, maliciously, and without any cause, procured a warrant to be issued against the plaintiff, under the pretence that the latter intended to murder him, &c. The peti tioner prays for judgment against the defendant for $2500 damages.
The answer pleads the general issue, and further sets up a claim in reconvention against plaintiff, to the amount of $3000, founded on intolerable, violent, and abusive conduct on the part of said plaintiff, on divers occasions.
This case was not submitted to a jury, but the judge, a quo, having rendered judgment in favor of the plaintiff, for the sum of $300 damages, the defendant, after a motion for a new trial, has appealed.
We have carefully examined the evidence adduced by both parties on the trial of this cause, and are of opinion, that the allegations contained in the plaintiff’s petition have been satisfactorily made out; indeed, the conduct of the defendant towards the plaintiff, is shown to have been so unlawful, outrageous, and malicious, that we cannot forbear expressing our reget, with the judge, a quo, that this case was not submitted to a jury, who are the proper judges in such cases, and who would have been able to assess the damages due to the complainant at their true and proper amount; as, from the facts and circumstances disclosed, the judgment appealed from appears to us to be very moderate, *111and even, perhaps, inadequate to the extent, of the injury sustained. However this may be, we think the judgment complained of is fully sustained by the evidence.

Judgment affirmed.